Citation Nr: 0103799	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to an original compensable rating for right 
ear hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The veteran has a level I hearing loss in the right ear 
and a level II hearing loss in the left ear.

2.  The veteran complains of high-pitched, severe, constant 
ringing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.1, 4.2, 4.85, 4.87, Diagnostic Code 6100 (2000).

2.  The criteria for an original compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.1, 4.2, 4.85, 4.87, Diagnostic Code 6100 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.87, Diagnostic Code 6260 (1998); 38 C.F.R. §§ 4.1, 
4.2, 4.87, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his hearing loss is more than zero 
percent.  He argues that he does not live in a sterile, sound 
proof world and his discrimination is embarrassing and 
extremely irritating.

I.  Factual Background

In rating decision of October 1968, service connection was 
granted for left ear hearing loss and assigned a 
noncompensable evaluation.  In rating decision of December 
1973, service connection was also granted for postoperative, 
left tympanic membrane perforation.  A noncompensable 
evaluation was assigned.  In rating decision of March 1977, 
service connection was granted for tinnitus and a 10 percent 
evaluation was assigned.

The veteran filed the current claim for increased ratings for 
his hearing loss and tinnitus in March 1999.  He submitted 
the results of a private audiology examination that was 
conducted later in March 1999.  The results of pure tone 
audiometry are set forth in a chart and show the following 
approximate results:  15 decibel loss at 500 Hertz, 30 
decibel loss at 1000 Hertz, 35 decibel loss at 2000 Hertz, 40 
decibel loss at 3000 Hertz, and 55 decibel loss at 4000 Hertz 
in the right ear; 25 decibel loss at 500 Hertz, 30 decibel 
loss at 1000 Hertz, 35 decibel loss at 2000 Hertz, 40 decibel 
loss at 3000 Hertz, and 55 decibel loss at 4000 Hertz in the 
left ear.  Speech recognition was 84 percent in the right ear 
and 92 percent in the left ear.

VA examinations were performed in June 1999.  The veteran 
complained of poor discrimination, vertigo, and severe 
ringing in the left ear.  Pure tone results in the right ear 
showed a 15 decibel loss at 500 Hertz, a 25 decibel loss at 
1000 Hertz, a 25 decibel loss at 2000 Hertz, a 30 decibel 
loss at 3000 Hertz, and a 45 decibel loss at 4000 Hertz.  The 
average pure tone threshold loss in the ranges from 1000 
through 4000 Hertz was 31 decibels in the right ear.  Pure 
tone results in the left ear were a 15 decibel loss at 500 
Hertz, a 25 decibel loss at 1000 Hertz, a 30 decibel loss at 
2000 Hertz, a 40 decibel loss at 3000 Hertz, and a 55 decibel 
loss at 4000 Hertz.  The average pure tone threshold loss in 
the ranges from 1000 through 4000 Hertz was 38 decibels in 
the left ear.  Speech recognition was 96 percent in the right 
ear and 88 percent in the left ear.  The diagnoses were high 
frequency sensorineural hearing loss secondary to active 
military duty, and tinnitus secondary to active military 
duty.

In a July 1999 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable evaluation.

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hearing loss and tinnitus disabilities.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The veteran filed his current claim in March 1999.  Effective 
in June 1999, the Rating Schedule with regard to diseases of 
the ear and other sense organs was amended.  Where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

The June 1999 amendments did not change the method of 
evaluation of hearing impairment in the previous Rating 
Schedule.  It is still based on two criteria; the results of 
a pure tone audiometry test and the results of a controlled 
speech discrimination test.  The amendments included 
reorganizing sections 4.85 and 4.86, and adding some 
information, for the sake of clarity.  See 64 Fed. Reg. 
25202-25210 (May 11, 1999).

Under both the Rating Schedule in effect during the pendency 
of this claim prior to June 10, 1999, and the Rating Schedule 
in effect thereafter, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110 (1998); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110 (2000).  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the most recent examination findings 
regarding the severity of the veteran's bilateral hearing 
loss is the June 1999 VA examination results, which reflect a 
level I impairment in the right ear and a level II impairment 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (1998); 38 
C.F.R. § 4.85, Table VI (2000).  The mechanical application 
of the Rating Schedule to these findings, i.e., level I 
hearing impairment in one ear and a level II impairment in 
the other ear, warrant noncompensable ratings pursuant to 
Diagnostic Code 6100.

The Board notes that, because the veteran has appealed the 
initial assignment of a disability rating for the right ear, 
the Board must also consider whether or not he was entitled 
to a compensable disability rating at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  In this case, the Board finds that the 
veteran was not entitled to a compensable rating at any time 
during the pendency of this appeal.  

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  There is no 
evidence that the veteran has required hospitalization for 
his service-connected hearing loss disability.  Moreover, the 
manifestations of this disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment resulting 
from the disability is to a compensable degree.  Therefore, 
referral of this claim for extra-schedular consideration is 
not in order.  See 38 C.F.R. § 3.321 (2000).

In regard to the evaluation for service-connected tinnitus, 
the Rating Schedule provides for a maximum 10 percent rating 
for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  
The veteran's tinnitus has been evaluated as 10 percent 
disabling.  As this is the maximum rating allowable for VA 
benefits, a higher schedular evaluation must be denied.  
Additionally, the Board finds that an extraschedular rating 
is not in order because there is no evidence that the veteran 
has required hospitalization for his service-connected 
tinnitus.  Moreover, the manifestations of this disability 
are those specifically contemplated by the schedular criteria 
and there is no indication that the average industrial 
impairment resulting from tinnitus is greater than 10 
percent.


ORDER

A compensable rating for left ear hearing loss is denied.

An original compensable rating for right ear hearing loss is 
denied.  

A rating in excess of 10 percent for tinnitus is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

